Citation Nr: 0633265	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-34 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the 
residuals of a third sacral vertebra fracture.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to September 1946 and from March 1947 to July 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2005, the 
veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The case was remanded by the 
Board for additional development in February 2006.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the issues on appeal.

2.  The veteran's service-connected residuals of a third 
sacral vertebra fracture are presently manifested by severe 
limitation of lumbar spine motion without evidence of a 
demonstrable vertebra deformity, intervertebral disc disease, 
or ankylosis of the entire thoracolumbar spine.

3.  The veteran's combined service-connected disability is 40 
percent; she is not shown to be unable to secure and follow a 
substantially gainful occupation because of her service-
connected disability.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
residuals of a third sacral vertebra fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Codes 5285, 5292, 5295 (before 
September 26, 2003) and 5235, 5236, 5237 (after 
September 26, 2003).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate her 
claims by correspondence dated in June 2003 and April 2006.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice addressing this matter was provided in 
April 2006.  The notice requirements have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

5285
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring 
long leg braces
100

Consider special monthly compensation; with 
lesser involvements rate for limitation of 
motion, nerve paralysis.


Without cord involvement; abnormal mobility 
requiring neck brace (jury mast)
60

In other cases rate in accordance with definite 
limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral 
body.


NOTE: Both under ankylosis and limited motion, 
ratings should not be assigned for more than one 
segment by reason of involvement of only the 
first or last vertebrae of an adjacent segment.

38 C.F.R. § 4.71a, Diagnostic Code 5285 (prior to September 
26, 2003).

5289
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Prior to September 
23, 2002).

5294
Sacro-iliac injury and weakness:
5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease; 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

In this case, service medical records show the veteran 
sustained a simple, linear fracture to the sacrum at the 
level of the third sacral vertebra when she fell off a 
bicycle in April 1946.  X-ray examination findings also 
showed a suggestive fracture line through the right pedicle 
of the fifth lumbar vertebra.  The veteran was released to 
duty in May 1946.  No residual musculoskeletal disabilities 
were noted upon separation examination in September 1946.  
Service connection was established for the residuals of a 
third sacral vertebra fracture in October 1987.

VA examination in February 1998 noted X-rays revealed 
moderate degenerative joint disease of the second and third 
levels of the lumbar spine.  There was no evidence of 
fracture or misalignment.  The examiner noted forward flexion 
was severely limited to 30 or 40 degrees and that backward 
extension was limited to 10 or 20 degrees.  Lumbar lateral 
flexion and rotation were limited at 20 degrees.  An April 
1998 rating decision granted an increased 40 percent rating 
for the veteran's service-connected residuals of a third 
sacral vertebra fracture.

On VA examination in May 1999 the veteran complained of 
constant low back pain, but denied any numbness, tingling, or 
radiation of pain into the lower extremities.  She stated she 
had difficulty performing household activities.  The examiner 
noted lumbar spine forward flexion to 50 degrees, extension 
to 10 degrees, left rotation to 20 degrees, and right 
rotation to 30 degrees.  It was noted she had difficulty 
getting in and out of the chair and that her gait was 
abnormal and slow.  The diagnosis was status post fracture of 
the third sacral vertebra.  The examiner noted the veteran 
had significant low back pain and limitation in motion 
resulting in difficulty with any type of activity which was 
especially incapacitating since she lived by herself.  An 
October 1999 magnetic resonance imaging (MRI) scan of the 
lumbar spine revealed annular disc bulge at L2-L3 with mild 
to moderate central stenosis, annular disc bulge and 
herniation at L3-L4 with minor bilateral articular facet 
hypertrophy and minor left neuroforaminal narrowing, and 
annular disc bulge at L4-L5 with mild to moderate bilateral 
articular facet hypertrophy, minor central stenosis, and 
minor left neuroforaminal narrowing.

In correspondence dated in August 2000 the veteran requested 
entitlement to an increased rating for her service-connected 
back disability.  She claimed she was unable to work because 
of the disorder.  In subsequent statements she claimed the 
disorder was increasing in severity and was worse after 
having undergone a total knee arthroplasty.  She has also 
testified that she was unable to do her housework, that she 
had difficulty sleeping because of the disorder, and that her 
back movements were limited.  

VA examination in October 2000 revealed lumbar spine forward 
flexion to 45 degrees, backward extension to 20 degrees, 
lateral rotation, bilaterally, to 35 degrees, and lateral 
flexion, bilaterally, to 25 degrees.  There was no evidence 
of easy fatigability, incoordination, weakened motion, or 
additional loss of range of motion.  The diagnosis was 
degenerative arthritis of the lumbosacral spine.

VA treatment records show the veteran complained of chronic 
low back pain.  A December 2002 report noted examination of 
the spine revealed no evidence of deformity, spasm, or 
swelling.  Range of motion was full and straight leg raise 
testing was negative.  There was mild tenderness to the L5-S1 
area.  It was noted she was independent in ambulation and 
transfer with assistive devices, that she walked with a quad 
cane, that she could climb stairs, and was independent in 
activities of daily living with modification.  A December 
2003 MRI scan report noted the veteran complained of low back 
pain radiating to the left.  The examiner's impression was 
mild degenerative spondylotic changes without evidence of 
stenosis or evidence of nerve root impingement.

VA examination in August 2004 revealed forward flexion to 20 
degrees, backward extension to 10 degrees, lateral flexion to 
15 degrees, and lateral rotation to 15 degrees.  A 
neurological examination was essentially non-focal with 5/5 
motor strength in all major muscle groups.  Deep tendon 
reflexes were symmetrical and a sensory examination was 
unremarkable.  The diagnoses included fracture of the sacral 
vertebra with a moderate degree of reduction in endurance 
with intermittent flare-ups.

On VA examination in May 2006 the veteran complained of 
chronic low back pain without radiation down the lower 
extremities.  Range of motion studies revealed forward 
flexion to 20 degrees, backward extension to 10 degrees, 
lateral flexion to 25 degrees, bilaterally, and lateral 
rotation to 25 degrees, bilaterally.  The examiner noted the 
veteran was not capable of repetitive motion and that 
additional limitation of motion due to fatigue, weakness, 
lack of endurance, and flare-ups could not be addressed.  It 
was noted that her low back disability was only one of many 
disorders that interfered with her ability to obtain or 
retain employment.  The diagnoses included post-fracture of 
the sacrum, chronic lumbosacral strain, and degenerative 
joint disease of the lumbosacral spine which all contributed 
to her low back pain.

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a third sacral 
vertebra fracture are presently manifested by severe 
limitation of lumbar spine motion.  Forward flexion is less 
than 30 degrees.  Although service medical records show the 
veteran sustained a linear fracture, there is no evidence of 
any demonstrable deformity of a vertebral body.  The 
examination findings are persuasive of the present level of 
disability due to the service-connected back disorder.  
Records show the veteran is presently receiving the maximum 
40 percent schedular rating for a lumbar spine disorder 
without evidence of ankylosis or intervertebral disc syndrome 
under either the old or revised regulations.  VA law provides 
for alternative separate combined ratings for chronic 
orthopedic and neurological manifestations; however, the 
persuasive medical evidence shows she has no present 
neurologic abnormalities related to her service-connected low 
back disorder.  

There is no basis for a rating in excess of 40 percent for 
limitation of spine motion, to include as due to pain or 
functional loss under the provision for 38 C.F.R. §§ 4.40, 
4.45 or 4.59, as the veteran is presently receiving the 
maximum schedular rating for her back disability.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, the 
claim for entitlement to a higher rating must be denied.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, the May 2006 VA examiner 
found the veteran's low back disability was only one of many 
disorders that interfered with her ability to obtain or 
retain employment.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


TDIU

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a) (2006).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination with others, the following 
will be considered as one disability: (1) disabilities of one 
or both upper extremities, or of one or both lower 
extremities, including the bilateral factor, if applicable; 
(2) disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) multiple injuries incurred in 
action; or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should refer to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2006).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

In this case, the record shows service connection has been 
established for the residuals of a third sacral vertebra 
fracture.  A 40 percent service-connected disability rating 
has been assigned.  As noted above, there is no evidence that 
a higher or alternative schedular rating is warranted for 
this disability.  

A May 2001 VA outpatient treatment record noted that in 
addition to a lumbar spine disorder, the veteran suffered 
from many disorders, including, but not limited to: 
hammertoe, cervical radiculopathy, polymyalgic rheumatica, 
pulmonary fibrosis, congestive heart failure, plantar fascial 
fibromatosis, carpal tunnel syndrome, diabetes mellitus, 
anemia, coronary arthrosclerosis, gastroesophageal reflux 
disease, and chronic obstructive pulmonary disease.

The veteran is not shown to be unable to secure and follow a 
substantially gainful occupation because of her service-
connected disability.  The May 2006 VA examiner's opinion is 
persuasive that the service-connected back disorder by itself 
does not render the veteran unemployable.  In her January 
2000 application for TDIU the veteran had also reported that 
she retired from employment as a medical secretary in 1987 
and that her retirement was not because of disability.  It 
appears that in the years since her retirement, the veteran's 
health, in general, has declined significantly.  Furthermore, 
there is no medical evidence in the record suggesting that 
the service connected low back disability, alone, caused the 
veteran to be unemployable.  Therefore, entitlement to TDIU 
must be denied.

Where a claimant does not meet the schedular requirements of 
4.16(a), the Board has no authority to assign a total rating 
under 4.16(b) and may only refer the claim to the Director of 
Compensation and Pension Service for extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  
As noted above, the Board finds that there is no basis for 
referral of the veteran's case for extraschedular 
consideration.  The preponderance of the evidence is against 
the veteran's claim.


ORDER

Entitlement to a rating in excess of 40 percent for the 
residuals of a third sacral vertebra fracture is denied.

Entitlement to TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


